


EXHIBIT 10.2

 

This instrument, when recorded,

should be returned to:

 

Christopher J. Moore

Orrick, Herrington & Sutcliffe LLP

666 Fifth Avenue

New York, NY  10103-0001

 

Cross Reference:

Book 1409

Page 545

Floyd County, Georgia

 

AMENDMENT NO. 1 TO DEED TO SECURE DEBT,

ASSIGNMENT OF SURETY BOND AND SECURITY AGREEMENT (P1)

 

THIS AMENDMENT NO. 1 TO DEED TO SECURE DEBT, ASSIGNMENT OF SURETY BOND AND
SECURITY AGREEMENT  (P1) (this “Amendment”) is made as of May 22, 2009, by and
between (i) ROCKY MOUNTAIN LEASING CORPORATION, a corporation organized under
the laws of the State of Delaware (herein, together with its successors and
permitted assigned, called “RMLC”), and (ii) U.S. BANK NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States,
successor in interest to SunTrust Bank, Atlanta, not in its individual capacity
but solely as Co-Trustee under the Trust Agreement (herein, together with its
successors and permitted assigns, called the “Co-Trustee” or the “Secured
Party”).  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Facility Sublease Assignment Agreement (as defined
below) or in Appendix A thereto, as heretofore amended.

 

W I T N E S S E T H  T H A T

 

WHEREAS, in connection with the transactions contemplated by the Participation
Agreement, RMLC secured the payment, performance and observance of certain of
its obligations under the Participation Agreement and the other Operative
Documents, granting a lien, security interest and security title in favor of the
Secured Party in and to the Sublease Collateral pursuant to the Deed to Secure
Debt, Assignment of Surety Bond and Security Agreement (P1), dated as of
December 30, 1996 and filed for record on August 7, 1997 in Book 1409 Page 545
of the Floyd County, Georgia land records (the “Facility Sublease Assignment
Agreement”);

 

WHEREAS, pursuant to Section 8.6 of the Participation Agreement, Oglethorpe has
caused Berkshire Hathaway Assurance Corporation (“Berkshire”) to issue and
deliver to the Facility Sublessor and the Facility Lessor, a Qualifying Sublease
Surety Bond (the “Berkshire Sublease Surety Bond”) without releasing Surety Bond
(Facility Sublease-P1) No. SF0004BE, issued on December 31, 1996 by Ambac
Assurance Corporation, formerly known as AMBAC Indemnity Corporation; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the issuance by Berkshire of the Berkshire Sublease
Surety Bond, each of the parties hereto wishes to amend the Facility Sublease
Assignment Agreement in accordance with the terms set forth herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Amendments to Appendix A (Definitions) to the Facility
Sublease Assignment Agreement

 

Appendix A to the Facility Sublease Assignment Agreement is hereby amended as
follows:

 

(i)            by deleting the defined term “AMBAC Indemnity” and replacing the
definition of “AMBAC”, in its entirety, with the following language:

 

“AMBAC” shall mean Ambac Assurance Corporation (formerly named AMBAC Indemnity
Corporation), a Wisconsin-domiciled stock-insurance corporation.  Any reference
herein to “AMBAC Indemnity” shall be a reference to “AMBAC.”

 

(ii)           by adding the following definitions thereto:

 

 “AMBAC Sublease Surety Bond” shall mean the Amended and Restated Surety Bond
(Facility Sublease-P1) No. SF0004BE issued on May 22, 2009 by AMBAC in favor of
the Facility Sublessor and the Facility Lessor.

 

“Berkshire” shall mean Berkshire Hathaway Assurance Corporation.

 

Section 2.              Other Amendments to the Facility Sublease Assignment
Agreement

 

(a)           The numbered paragraph 3 of the Granting Clause of the Facility
Sublease Assignment Agreement is hereby amended by inserting the words “the
AMBAC Sublease Surety Bond,” prior to the words “the Qualifying Sublease Surety
Bond”.

 

(b)           Section 4.1(A)(i) of the Facility Sublease Assignment Agreement is
hereby amended by inserting the words “the AMBAC Sublease Surety Bond,” prior to
the words “the Qualifying Sublease Surety Bond”.

 

(c)           Clause (b) of Section 6 of the Facility Sublease Assignment
Agreement is hereby amended by inserting the words “the AMBAC Sublease Surety
Bond,” prior to the words “the Qualifying Sublease Surety Bond”.

 

(d)           Clause (c) of Section 7 of the Facility Sublease Assignment
Agreement is hereby amended and replaced in its entirety with the following:

 

“(c) terminate, amend or modify, or waive compliance with any term, covenant,
agreement or condition of the Sublease Documents, the AMBAC Sublease Surety

 

2

--------------------------------------------------------------------------------


 

Bond, the Berkshire Sublease Surety Bond (or any Qualifying Sublease Surety Bond
or Qualifying Letter of Credit issued in replacement of the Berkshire Sublease
Surety Bond, whether such surety bond or letter of credit was “qualifying” as of
or after the Berkshire Surety Bond Date under the definitions herein or not) or
Qualifying Additional Security or”.

 

Section 3.              Reference to Facility Sublease Assignment Agreement

 

Except as herein amended, the Facility Sublease Assignment Agreement shall
remain in full force and effect.  As amended hereby, the Facility Sublease
Assignment Agreement is hereby ratified, approved and confirmed in all
respects.  On and after the date hereof, each reference to the Facility Sublease
Assignment Agreement made in the Facility Sublease Assignment Agreement or in
any agreement, document or instrument executed and delivered by the parties
hereto in connection therewith, shall mean and be a reference to the Facility
Sublease Assignment Agreement, as amended hereby and by the Amendment, Release
and Consent Agreement, dated as of July 30, 1999.

 

Section 4.              Amendments and Waivers

 

No term, covenant, agreement or condition of this Amendment may be terminated,
amended or compliance therewith waived (either generally or in a particular
instance, retroactively or prospectively) except by an instrument or instruments
in writing executed by the party against whom enforcement of such change is
sought.

 

Section 5.              Successors and Assigns

 

(a)           This Amendment shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and assigns as permitted by and in accordance with the terms hereof.

 

(b)           Except as expressly provided herein or in any other Operative
Documents, RMLC may not assign its interests herein without the consent of the
Secured Party.  Except as expressly provided in the Operative Documents, the
Secured Party may not assign its interests herein during the Facility Sublease
Term without the consent of RMLC.

 

Section 6.              Governing Law

 

This Amendment shall be in all respects governed by and construed in accordance
with the laws of the State of New York including all matters of construction,
validity and performance except to the extent the law of the State of Georgia is
mandatorily applicable.

 

Section 7.              Severability

 

If any provision hereof shall be invalid, illegal or unenforceable under
Applicable Law, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby.

 

3

--------------------------------------------------------------------------------


 

Section 8.              Counterparts

 

This Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

Section 9.              Limitation of Liability

 

It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by U.S. Bank National Association, not
individually or personally but solely as Co-Trustee under the Trust Agreement,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made on the part of
the Co-Trustee is made and intended not as personal representations,
undertakings and agreements by U.S. Bank National Association but is made and
intended for the purpose of binding only the Co-Trustee, (c) nothing herein
contained shall be construed as creating any liability on U.S. Bank National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto or by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall U.S. Bank National
Association be personally liable for the payment of any indebtedness or expenses
of the Co-Trustee or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Co-Trustee under
this Amendment.  In addition, each of the parties hereto acknowledges and agrees
that the Co-Trustee has been appointed by the Owner Participant and Owner
Trustee for the purpose of exercising those trust powers in the State of Georgia
which may not be exercised by the Owner Trustee under Applicable Law, and that,
except as otherwise required by Applicable Law, the Co-Trustee shall not be
obligated to take any action hereunder unless expressly directed in writing by
the Owner Trustee or the Owner Participant in accordance with the terms of the
Trust Agreement.

 

(Signature pages follow)

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each caused this Amendment to be duly
executed as of the day and year first written above.

 

 

ROCKY MOUNTAIN LEASING CORPORATION

 

 

 

 

 

 

By:

/s/ Elizabeth B. Higgins

 

 

Name:

Elizabeth B. Higgins

 

 

Title:

President

 

 

 

 

 

 

 

 

 

Attest:

/s/ Patricia N. Nash

 

 

Name:

Patricia N. Nash

 

 

Title:

Assistant Secretary

 

 

Signed, sealed and delivered in the presence of:

 

/s/ Thomas J. Brendiar

 

Unofficial Witness

 

 

 

 

 

/s/ Sharon H. Wright

 

Notary Public

 

 

 

 

 

My commission expires:

October 14, 2011

 

 

 

[Notary Seal]

 

5

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Co-Trustee under the Trust Agreement

 

 

 

 

 

 

By:

/s/ Jack Ellerin

 

 

Name:

Jack Ellerin

 

 

Title:

Vice President

 

 

Signed, sealed and delivered in the presence of:

 

/s/ Muriel Shaw

 

Unofficial Witness

 

 

 

/s/ Sonia S. Henry

 

Notary Public

 

 

 

 

 

My commission expires:

July 21, 2012

 

 

 

[Notary Seal]

 

6

--------------------------------------------------------------------------------


 

Acknowledged and consented to by:

 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

 

 

By:

/s/ Brett Delfino

 

 

Name:

Brett Delfino

 

 

Title:

Assistant Secretary

 

 

 

By:

/s/ Margaret Schaubeck

 

 

Name:

Margaret Schaubeck

 

 

Title:

Assistant Treasurer

 

 

Signed, sealed and delivered in the presence of:

 

/s/ Geert C. Kortlandt

 

Unofficial Witness

 

 

 

/s/ Shannon Smith

 

Notary Public

 

 

 

 

 

My commission expires:

November 5, 2011

 

 

 

[Notary Seal]

 

7

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.2

 

AMENDMENT NO. 1 TO DEED TO SECURE DEBT, ASSIGNMENT OF SURETY BOND AND SECURITY
AGREEMENT (P1)

 

The following table indicates for each transaction the name of the corresponding
Owner Participant:

 

Amendment
to Agreement

 

Date

 

Owner Participant

 

 

 

 

 

P2

 

May 22, 2009

 

Philip Morris Capital Corporation

 

 

 

 

 

F3

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

F4

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

N6

 

May 22, 2009

 

Philip Morris Capital Corporation
(transferee from NationsBanc Leasing & R.E. Corporation)

 

--------------------------------------------------------------------------------
